                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 1 of 7 Page ID #:711



                                                                                                                                   1   TROUTMAN PEPPER HAMILTON
                                                                                                                                       SANDERS LLP
                                                                                                                                   2   Christopher Kadish (SBN 248714)
                                                                                                                                       christopher.kadish@troutman.com
                                                                                                                                   3   222 Central Park Ave., Suite 2000
                                                                                                                                       Virginia Beach, VA 23462
                                                                                                                                   4   Telephone: (757) 687-7597
                                                                                                                                       Facsimile: (757) 687-7510
                                                                                                                                   5
                                                                                                                                       Attorneys for Defendants
                                                                                                                                   6   Nationstar Mortgage LLC d/b/a Mr. Cooper;
                                                                                                                                       Nationstar Mortgage Holdings Inc.; Mr.
                                                                                                                                   7   Cooper Group Inc.; HSBC Bank USA, N.A.
                                                                                                                                       CTLA HSBC Bank USA, CORP Trust &
                                                                                                                                   8   Loan Agency; HSBC Bank USA N.A.; and
                                                                                                                                       Mortgage Electronic Registration Systems
                                                                                                                                   9   Inc.
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                                                                                  11
                                                                                                                                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                  12
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                  13
                                                                                                                                       Vien Phuong Thi Ho,                     Case No. 2:19-cv-10532-ODW-JRP
                                                                                                                                  14
                                                                                                                                                       Plaintiff,            DEFENDANTS’ OPPOSITION TO
                                                                                                                                  15                                         PLAINTIFF’S EX PARTE APPLICATION
                                                                                                                                               v.                            TO STRIKE DEFENDANTS’ MOTION
                                                                                                                                  16                                         FOR JUDGMENT ON THE PLEADINGS
                                                                                                                                       Nationstar Mortgage, LLC. dba Mr.     UNDER FRCP RULE 12(f)
                                                                                                                                  17   Cooper, Nationstar Mortgage
                                                                                                                                       Holdings Inc., Mr. Cooper Group
                                                                                                                                  18   Inc., HSBC Bank USA, N.A. CTLA          Complaint Served: December 27, 2019
                                                                                                                                       HSBC Bank USA, CORP Trust &
                                                                                                                                  19   Loan Agency, HSBC Bank USA
                                                                                                                                       NA., Affinia Default Services, LLC,
                                                                                                                                  20   Mortgage Electronic Registration
                                                                                                                                       Systems, Inc, Does 1 to 10,
                                                                                                                                  21
                                                                                                                                                       Defendants.
                                                                                                                                  22

                                                                                                                                  23
                                                                                                                                         I.    INTRODUCTION
                                                                                                                                  24
                                                                                                                                               Defendants Nationstar Mortgage LLC d/b/a Mr. Cooper, erroneously named
                                                                                                                                  25
                                                                                                                                       as Nationstar Mortgage, LLC dba Mr. Cooper, Nationstar Mortgage Holdings Inc.,
                                                                                                                                  26
                                                                                                                                       and Mr. Cooper Group Inc.; HSC Bank USA, N.A., erroneously named as HSBC
                                                                                                                                  27
                                                                                                                                       Bank USA, N.A. CTLA HSBC Bank USA, Corp Trust and Loan Agency and HSBC
                                                                                                                                  28
                                                                                                                                                                                       OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                            -1-                            APPLICATION
                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 2 of 7 Page ID #:712



                                                                                                                                   1
                                                                                                                                       Bank USA NA; and Mortgage Electronic Registration Systems, Inc. (“MERS”)
                                                                                                                                   2
                                                                                                                                       (together, “Defendants”), hereby submit their Opposition to Plaintiff’s meritless “Ex
                                                                                                                                   3
                                                                                                                                       Parte Application to Strike Under Rule 12(F) F.R.C.P. & Objection to Defendants’
                                                                                                                                   4
                                                                                                                                       Doc #60 and Doc#61 – Notice of Motion for Judgment on the Pleadings” (the
                                                                                                                                   5
                                                                                                                                       “Application.”) Plaintiff’s Application is a misplaced attempt to argue around her
                                                                                                                                   6
                                                                                                                                       failure to timely oppose Defendants’ Motion for Judgment on the Pleadings. As the
                                                                                                                                   7
                                                                                                                                       Application itself states, FRCP Rule 12(f) applies only to “pleadings,” and cannot be
                                                                                                                                   8
                                                                                                                                       used to strike a motion - the relief the Application requests. Plaintiff also does not
                                                                                                                                   9
                                                                                                                                       provide any evidence that Defendants did not comply with the meet and confer
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       requirements of Local Rule 7-3 prior to filing their Motion for Judgment on the
                                                                                                                                  11
                                                                                                                                       Pleadings (the “Motion”). Furthermore, Plaintiff offers no explanation why ex parte
                                                                                             S A N D I E G O , C A 92130-2092
                                             11682 E L C A M I N O R E A L




                                                                                                                                  12
                                                                                                                                       relief is appropriate or necessary under the present circumstances and did not meet
                                                                             S U I T E 400




                                                                                                                                  13
                                                                                                                                       and confer before filing the Applications.
                                                                                                                                  14
                                                                                                                                               As explained in more detail below, Plaintiff’s Application is an outright abuse
                                                                                                                                  15
                                                                                                                                       of the ex parte procedures. Accordingly, Defendants respectfully request that the
                                                                                                                                  16
                                                                                                                                       Application be denied, and that monetary sanctions be awarded against Plaintiff and
                                                                                                                                  17
                                                                                                                                       in favor of Defendants.
                                                                                                                                  18
                                                                                                                                       II.     STATEMENT OF FACTS AND PROCEDURAL BACKGROUND
                                                                                                                                  19
                                                                                                                                               Pursuant to Central District Local Rule 7-3, counsel for Defendants contacted
                                                                                                                                  20
                                                                                                                                       Plaintiff via electronic mail on June 29, 2020, requesting the parties speak by telephone
                                                                                                                                  21
                                                                                                                                       to meet and confer regarding the merits of Defendants’ anticipated Motion. (Declaration
                                                                                                                                  22
                                                                                                                                       of Christopher Kadish (“Kadish Decl.) at ¶ 2.) On July 1, 2020, counsel for Defendants
                                                                                                                                  23
                                                                                                                                       held a telephonic meet and confer with Plaintiff.        The meet and confer lasted
                                                                                                                                  24
                                                                                                                                       approximately fifteen minutes, during which counsel for Defendants outlined the
                                                                                                                                  25
                                                                                                                                       deficiencies to each of Plaintiffs’ causes of action. (Id.) Plaintiff became increasingly
                                                                                                                                  26
                                                                                                                                       agitated over the course of the conversation, at one point threatening Defendants’
                                                                                                                                  27
                                                                                                                                       counsel that she would “report you to the FBI.” (Id.) The parties were not able to reach
                                                                                                                                  28
                                                                                                                                                                                            OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                               -2-                              APPLICATION
                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 3 of 7 Page ID #:713



                                                                                                                                   1
                                                                                                                                       any agreement to avoid the necessity of Defendants’ Motion. (Id.)
                                                                                                                                   2
                                                                                                                                               On July 9, 2020, Defendants filed and properly served their Motion as to
                                                                                                                                   3
                                                                                                                                       Plaintiff’s Complaint with argument set for hearing on August 10, 2020. (Dkt. 60.)
                                                                                                                                   4
                                                                                                                                       Plaintiff failed to timely file an Opposition to Defendants’ Motion. Defendants filed a
                                                                                                                                   5
                                                                                                                                       Reply to Plaintiff’s Non-Opposition on July 23, 2020. (Dkt. 65.)
                                                                                                                                   6
                                                                                                                                               On July 27, 2020, Plaintiff filed her Application. (Dkt. 67.) Plaintiff did not
                                                                                                                                   7
                                                                                                                                       make any attempt to meet and confer with Defendants’ counsel regarding the content of
                                                                                                                                   8
                                                                                                                                       her Application prior to filing. (Kadish Decl., ¶ 3.) Shortly after receiving the
                                                                                                                                   9
                                                                                                                                       Application, counsel for Defendants notified Plaintiff of its deficiencies and
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       requested that Plaintiff withdraw the Application or Defendants would seek sanctions
                                                                                                                                  11
                                                                                                                                       for any costs incurred as a result of the burden of any necessary opposition. (Id., ¶ 4.)
                                                                                             S A N D I E G O , C A 92130-2092
                                             11682 E L C A M I N O R E A L




                                                                                                                                  12
                                                                                                                                       Plaintiff did not respond and did not withdraw the Application. (Id., ¶ 5.)
                                                                             S U I T E 400




                                                                                                                                  13
                                                                                                                                       III.    PLAINTIFF’S EX PARTE APPLICATION IS MERITLESS AND AN
                                                                                                                                  14
                                                                                                                                               ABUSE OF THE EX PARTE PROCESS
                                                                                                                                  15
                                                                                                                                               A.    Plaintiff Is Not Entitled to Ex Parte Relief
                                                                                                                                  16
                                                                                                                                               An ex parte application must “establish why [a] motion for the ultimate relief
                                                                                                                                  17
                                                                                                                                       requested cannot be calendared in the usual manner. In other words, it must show
                                                                                                                                  18
                                                                                                                                       why the moving party should be allowed to go to the head of the line in front of all
                                                                                                                                  19
                                                                                                                                       other litigants and receive special treatment.” (Mission Power Eng’ Co. v. Cont’l
                                                                                                                                  20
                                                                                                                                       Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). “First, the evidence must show
                                                                                                                                  21
                                                                                                                                       that the moving party’s cause will be irreparably prejudiced if the underlying motion
                                                                                                                                  22
                                                                                                                                       is heard according to regular noticed motion procedures.            Second, it must be
                                                                                                                                  23
                                                                                                                                       established that the moving party is without fault in creating the crisis...” (Id.) Denial
                                                                                                                                  24
                                                                                                                                       of an ex parte application is also appropriate if the substantive request underlying the
                                                                                                                                  25
                                                                                                                                       application is without merit. (Id.)
                                                                                                                                  26
                                                                                                                                               Plaintiff here does not even attempt to argue that she is entitled to ex parte
                                                                                                                                  27
                                                                                                                                       relief, because she cannot. Any arguments she had to oppose Defendants’ Motion
                                                                                                                                  28
                                                                                                                                                                                             OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                                -3-                              APPLICATION
                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 4 of 7 Page ID #:714



                                                                                                                                   1
                                                                                                                                       should have been presented prior to the deadline to file her Opposition. Because of
                                                                                                                                   2
                                                                                                                                       her failure to timely oppose, she now attempts to circumvent regular noticed motion
                                                                                                                                   3
                                                                                                                                       procedures to strike Defendants’ Motion. Because Plaintiff does not offer any reason
                                                                                                                                   4
                                                                                                                                       justifying her request for ex parte relief, her Application must be denied.
                                                                                                                                   5
                                                                                                                                               B.    Rule 12(f) Does Not Support Plaintiff’s Request to Strike the Motion
                                                                                                                                   6
                                                                                                                                               Rule 12(f) of the Federal Rules of Civil Procedure provides that “[t]he court
                                                                                                                                   7
                                                                                                                                       may strike from a pleading an insufficient defense or any redundant, immaterial,
                                                                                                                                   8
                                                                                                                                       impertinent, or scandalous matter.”        As Plaintiff’s own Application explains,
                                                                                                                                   9
                                                                                                                                       “pleadings” are defined as complaints and answers under Rule 7, but not motions.
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       As Plaintiff is attempting to strike Defendants’ Motion, which is not a pleading, Rule
                                                                                                                                  11
                                                                                                                                       12(f) cannot serve as the procedural vehicle for her purported attempt to strike. (See
                                                                                             S A N D I E G O , C A 92130-2092
                                             11682 E L C A M I N O R E A L




                                                                                                                                  12
                                                                                                                                       Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885-886 (9th Cir.1983).) Under
                                                                             S U I T E 400




                                                                                                                                  13
                                                                                                                                       the clear authority provided by Plaintiff, the Application must be denied.
                                                                                                                                  14
                                                                                                                                               C.    Defendants Complied With Local Rule 7-3
                                                                                                                                  15
                                                                                                                                               Local Rule 7-3 requires that “counsel contemplating the filing of any motion
                                                                                                                                  16
                                                                                                                                       shall first contact opposing counsel to discuss thoroughly, preferably in person, the
                                                                                                                                  17
                                                                                                                                       substance of the contemplated motion and any potential resolution. The conference
                                                                                                                                  18
                                                                                                                                       shall take place at least seven (7) days prior to the filing of the motion.” As explained
                                                                                                                                  19
                                                                                                                                       above, counsel for Defendants complied with this requirement by contacting Plaintiff
                                                                                                                                  20
                                                                                                                                       on June 29, 2020, to request a meet and confer. (Kadish Decl, ¶ 2.) On July 1, 2020,
                                                                                                                                  21
                                                                                                                                       Defendants’ counsel spoke with Plaintiff for approximately fifteen minutes to discuss
                                                                                                                                  22
                                                                                                                                       the merits of the pending Motion, but the conversation quickly devolved, and it
                                                                                                                                  23
                                                                                                                                       became clear that no agreement could be reached. (Id.) Defendants filed the Motion
                                                                                                                                  24
                                                                                                                                       on July 9, 2020, which is more than the seven days after their good faith meet and
                                                                                                                                  25
                                                                                                                                       confer and conforms with Local Rule 7-3. (Dkt. 60.)
                                                                                                                                  26
                                                                                                                                               Tellingly, although Plaintiff’s Application repeatedly insists that the meet and
                                                                                                                                  27
                                                                                                                                       confer was deficient, she does not provide a single piece of evidence to support her
                                                                                                                                  28
                                                                                                                                                                                             OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                               -4-                               APPLICATION
                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 5 of 7 Page ID #:715



                                                                                                                                   1
                                                                                                                                       position. Defendants’ Motion declares that they complied with the requirements of
                                                                                                                                   2
                                                                                                                                       Local Rule 7-3. Without a declaration or document supporting her allegations, they
                                                                                                                                   3
                                                                                                                                       hold no weight and should be disregarded.
                                                                                                                                   4
                                                                                                                                               D.    Monetary Sanctions Against Plaintiff Are Warranted For
                                                                                                                                   5
                                                                                                                                                     Violations of Local Rules 7-3 and 7-19.2
                                                                                                                                   6
                                                                                                                                               Ex parte applications “impose an unnecessary administrative burden on the
                                                                                                                                   7
                                                                                                                                       court and an unnecessary adversarial burden on opposing counsel who are required
                                                                                                                                   8
                                                                                                                                       to make a hurried response under pressure, usually for no good reason.” (In re
                                                                                                                                   9
                                                                                                                                       Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal. 1989)) Indeed, as this Court
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       expressly instructed the parties in its Scheduling and Case Management Order, “[e]x
                                                                                                                                  11
                                                                                                                                       parte practice is discouraged.” See Mission Power Engineering Co. v. Continental
                                                                                             S A N D I E G O , C A 92130-2092
                                             11682 E L C A M I N O R E A L




                                                                                                                                  12
                                                                                                                                       Casualty Co., 883 F. Supp. 488 (C.D. Cal. 1995). The Court will require “strict
                                                                             S U I T E 400




                                                                                                                                  13
                                                                                                                                       adherence to proper ex parte procedures for any ex parte application filed with the
                                                                                                                                  14
                                                                                                                                       Court.” (Dkt. 49, at 4:23-26.) Compliance with the procedural requirements for ex
                                                                                                                                  15
                                                                                                                                       parte applications is critical because “[i]mproperly prepared ex parte motions
                                                                                                                                  16
                                                                                                                                       exacerbate the problems created by their abusive use.” (Mission Power, 883 F. Supp.
                                                                                                                                  17
                                                                                                                                       at 492.)
                                                                                                                                  18
                                                                                                                                               Despite Plaintiff incorrectly accusing Defendants of violating their obligations
                                                                                                                                  19
                                                                                                                                       to meet and confer, demonstrating her knowledge of the Local Rules, she disregarded
                                                                                                                                  20
                                                                                                                                       those same requirements herself before filing her Application. Rather than attempt
                                                                                                                                  21
                                                                                                                                       to meet and confer, Plaintiff included only a single throwaway line at the end of a
                                                                                                                                  22
                                                                                                                                       July 23, 2020, email to Defendants’ counsel regarding an unrelated discovery matter
                                                                                                                                  23
                                                                                                                                       stating, “FYI: I am moving the court today for an Ex Parte to strike your motion for
                                                                                                                                  24
                                                                                                                                       judgment on the pleading for failure to meet and confer as required by Local Rule 7-
                                                                                                                                  25
                                                                                                                                       3 and to comply with the 10 days waiting period.” (Kadish Decl. ¶ 6.) But for this
                                                                                                                                  26
                                                                                                                                       lone mention of a potential ex parte proceeding, Plaintiff did not raise the issues
                                                                                                                                  27
                                                                                                                                       presented in her Application with Defendants.
                                                                                                                                  28
                                                                                                                                                                                            OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                               -5-                              APPLICATION
                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 6 of 7 Page ID #:716



                                                                                                                                   1
                                                                                                                                               Furthermore, Plaintiffs’ Application does not comply with Local Rule 7-19.1,
                                                                                                                                   2
                                                                                                                                       which requires a party wanting to bring an ex parte application, “(a) to make
                                                                                                                                   3
                                                                                                                                       reasonable, good faith efforts orally to advise counsel for all other parties, if known,
                                                                                                                                   4
                                                                                                                                       of the date and substance of the proposed ex parte application and (b) to advise the
                                                                                                                                   5
                                                                                                                                       Court in writing and under oath of efforts to contact other counsel and whether any
                                                                                                                                   6
                                                                                                                                       other counsel, after such advice, opposes the application.” Other than the passing
                                                                                                                                   7
                                                                                                                                       reference to filing ex parte in Plaintiff’s July 23, 2020, electronic mail, Plaintiff never
                                                                                                                                   8
                                                                                                                                       contacted counsel for Defendants’ to discuss in any way the content of the filed
                                                                                                                                   9
                                                                                                                                       Application or request that the parties meet and confer.            (Kadish Decl. ¶ 7.)
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       Additionally, the Application also does not state, under oath or otherwise, whether
                                                                                                                                  11
                                                                                                                                       any party will oppose. Plaintiff’s knowing and intentional disrespect for, and
                                                                                             S A N D I E G O , C A 92130-2092
                                             11682 E L C A M I N O R E A L




                                                                                                                                  12
                                                                                                                                       violation of, the Local Rules, while simultaneously demanding that Defendants
                                                                             S U I T E 400




                                                                                                                                  13
                                                                                                                                       comply fully, are precisely the type of conduct that “rises to the level of bad faith,”
                                                                                                                                  14
                                                                                                                                       and warrants the imposition of attorneys’ fees to opposing counsel under Local Rule
                                                                                                                                  15
                                                                                                                                       83-7.
                                                                                                                                  16
                                                                                                                                               The Court’s Scheduling and Case Management Order makes clear that it “will
                                                                                                                                  17
                                                                                                                                       impose sanctions, including monetary sanctions and/or the summary denial of a
                                                                                                                                  18
                                                                                                                                       motion, if either party fails to meet and confer in good faith…” (Dkt. 49, at 4:20-
                                                                                                                                  19
                                                                                                                                       22.) Although Plaintiff had knowledge of the Local Rules and the Court’s express
                                                                                                                                  20
                                                                                                                                       instructions to comply, she disregarded them, nonetheless. The resulting abuse of
                                                                                                                                  21
                                                                                                                                       the outlined ex parte procedures justify not only a denial of the Application, but an
                                                                                                                                  22
                                                                                                                                       award for monetary sanctions against Plaintiff and in favor of Defendants.
                                                                                                                                  23
                                                                                                                                               Shortly after receiving the Application, counsel for Defendants notified
                                                                                                                                  24
                                                                                                                                       Plaintiff of the above deficiencies and requested that Plaintiff withdraw the baseless
                                                                                                                                  25
                                                                                                                                       filing or Defendants would seek sanctions for fees incurred as a result of having to
                                                                                                                                  26
                                                                                                                                       oppose. (Kadish Decl., ¶ 4.) Plaintiff did not respond and did not withdraw the
                                                                                                                                  27
                                                                                                                                       Application. (Id., ¶ 5.) As a result, Defendants have incurred fees in the amount of
                                                                                                                                  28
                                                                                                                                                                                              OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                                -6-                               APPLICATION
                                                                                                                                Case 2:19-cv-10532-ODW-JPR Document 69 Filed 07/28/20 Page 7 of 7 Page ID #:717



                                                                                                                                   1
                                                                                                                                       $ 2,240 in addressing and opposing Plaintiff’s Application. (Id., ¶ 8.) In addition to
                                                                                                                                   2
                                                                                                                                       contacting Plaintiff, the work involved reviewing the meritless Application and
                                                                                                                                   3
                                                                                                                                       preparing an Opposition, Declaration in Support of Opposition, and Proposed Order.
                                                                                                                                   4
                                                                                                                                       (Id.) Plaintiff’s clear indifference regarding the unnecessary burdens she has placed
                                                                                                                                   5
                                                                                                                                       on both Defendants and this Court must not be countenanced, and monetary sanctions
                                                                                                                                   6
                                                                                                                                       should be awarded.
                                                                                                                                   7
                                                                                                                                       IV.     CONCLUSION
                                                                                                                                   8
                                                                                                                                               For the reasons stated above, Plaintiff’s Application is without merit.
                                                                                                                                   9
                                                                                                                                       Defendants respectfully request that the Application be denied and monetary sanctions
                                                                                                                                  10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       we awarded against Plaintiff for her abusive litigation tactics.
                                                                                                                                  11
                                                                                                                                             .
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                       Dated: July 28, 2020
                                             11682 E L C A M I N O R E A L




                                                                                                                                  12
                                                                             S U I T E 400




                                                                                                                                  13                              TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                  14
                                                                                                                                                                               By:     s/Christopher Kadish
                                                                                                                                  15                                                   Christopher Kadish
                                                                                                                                  16                                                   Attorneys for Defendants,
                                                                                                                                                                                       Nationstar Mortgage, LLC d/b/a Mr.
                                                                                                                                  17                                                   Cooper; Nationstar Mortgage
                                                                                                                                                                                       Holdings Inc.; Mr. Cooper Group
                                                                                                                                  18                                                   Inc.; HSBC Bank USA, N.A. CTLA
                                                                                                                                                                                       HSBC Bank USA, CORP Trust &
                                                                                                                                  19                                                   Loan Agency; HSBC Bank USA N.A.;
                                                                                                                                                                                       and Mortgage Electronic Registration
                                                                                                                                  20                                                   Systems Inc.
                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28
                                                                                                                                                                                             OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                                                                                       109072698v2                               -7-                               APPLICATION
